Ludeling, C. J.
The petitioner, alleging himself to he tlie de jure and defacto sheriff of tho parish of Lafourche, applied to tlie judge of the Third Judicial District for a 'mandamus to compel his predecessor in office to deliver to him the “room, keys, papers, records, hooks, documents and other things appertaining to tlie office of sheriff.”
A peremptory mandate was issued, ordering the party to do what was demanded of him.
Prom this order the defendant has appealed. Even if tlie defendant had such an interest in the matter in contestation, to wit: the possession of the “room, keys, papers,” etc., belonging to tlie office, as to authorize him to take an appeal from the order, it does not appear from the records that their value exceeds five hundred dollars. This court; is without jurisdiction, rati one materia. Constitution of 1368, art. 74. Myers v. Mitchel, 20 An. 533.
It is true, it is alleged, that “tlie office of sheriff” is worth over five hundred dollars. But tlie “matter in dispute” is not “the office of sheriff,” hut “ the room, keys, papers,” etc., belonging thereto. The. right to an office cannot he tested, under existing laws, on an application for a writ of mandamus. 4 N. S. Lafitte v. Duncan, 623; 12 An. 719; acts of 1868, pp, 220, 71 and 199.
It is therefore ordered, adjudged and decreed that tlie appeal he dismissed at the costs of the appellant.